Title: Joseph Dougherty to Thomas Jefferson, 15 May 1809
From: Dougherty, Joseph
To: Jefferson, Thomas


          Dear Sir   City of Washington May 15th. 1809
          Since my arival at this place,  from Wilmington I had the happiness to hear from you. by the Honble Mr Burwell on his way to Baltimore two weeks yesterday: and from the Honble Mr Howard of K: whom I saw yesterday. he says your well, and I am happy to hear it. I asked him if he saw your flock of sheep, he said no, but you were that day sending to some place for a broad tail ram, Doctr Thornton has asked me to go to his farm, to chuse one of his best rams of the full bread broad tail for you, we are to go this week, I will wait your instructions to send him to you: the wild geese I expected to have received last week, they are not arived yet. your documents will be finished in two or three weeks.—I have here two verry fine rams of the marino sheep—of the three quarter breed. I will inclose here a sample of the wool for your & my good friend, Mr Randolphs inspection Mr Dupont would not set a price on them, nor will he ask any pay for them until I make it out of their produce, he sells the same breed at forty dollars. viz. ram lambs.
          I brought with me from Mr Bauduys place at Willmington four breeding mares to Doctr Thornton. for my trouble besides paying the expence of my journey home,—Mr Bauduy has promised to send me in the fall of 1810 two full bread ewes; Mr Dupont says he will let me have a full bread ram at the same time this will le enable me to have the full breed in two years I will give you the first of the full breed if youl be good so good as to accept them. I am in no way of earning any thing since you left this place I was not deceived in my opinion of Mr Latrobe respecting his promises it to find me employ, when you were gone from here. there was no vacant place for me. although he said, whilst you were here, that he would creat an office for me if none was vacant
          Sir if you were now at the Presidents house you would scarcely know it, The north frount front is become a wilderness of shrubry and trees, there’s wonderfull changes in the house, the president, or rather Mrs Madison, has changed the office to Mr Coalss room This reminds me of a class of people in Ireland called fortune-tellers, who makes their bread by going among the most ignorant class of the community, telling them to change their fire places to the other end of the house and they would be rich verry soon, this may not be Mrs Madisons intention for changing Mr Barry is painting in the Presidents house, but Mrs Madison cannot abide the smell of the paint: that may be on account of her pregnancy, but I think she will bring forth nothing  more than dignity
          I will be glad  to know the state of your flock of sheep and if any of the second cross has four horns
          Sir your Humble Servt Jos Dougherty
        